Title: From Thomas Jefferson to Montmorin, 11 September 1788
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de


          
            
              Sir
            
            Paris Sep. 11. 1788
          
          In the course of the last war the house of Schweighauser & Dobrée of Nantes, and Puchelberg of L’Orient presented to Dr. Franklin a demand against the United States of America. He being acquainted with the circumstances of the demand, and knowing it to be unfounded, refused to pay it. They thereupon procured a seizure by judiciary authority of certain arms and other military stores which we had purchased in this country and had deposited for embarcation at Nantes: and these stores have remained in that position ever since. Congress have lately instructed me to put an end to this matter. Unwilling to trouble your Excellency whenever it can be avoided, I proposed to the parties to have the question decided by arbitrators to be chosen by us jointly. They have refused it as you will see by their answers to my letters, copies of both which I have the honour to inclose you. I presume it to be well settled in practice that the property of one sovereign is not permitted to be seized within the dominions of another; and that this practice is founded not only in mutual respect but in mutual utility. To what the contrary practice would lead is evident in the present case wherein military stores have been stopped in the course of a war in which our greatest difficulties proceeded from the want of military stores; in their letter too they make a merit of not having seized one of our ships of war, and certainly the principle which admits the seizure of arms would admit that of a whole fleet and would often furnish an enemy the easiest means of defeating an expedition. The parties obliging me then to have recourse to Your Excellency on this occasion, I am under the necessity of asking an order from you for the immediate delivery of the stores and other property of the United States at Nantes detained by the house of Schweighauser & Dobrée and that of Puchelberg, or by either of them, under pretence of a judicial seizure.
          I have the honour to be with sentiments of the most perfect respect & esteem, Your Excellency’s most obedient & most humble servant,
          
            Th: Jefferson
          
        